Exhibit 10.14

 

TERM NOTE

 

$1,000,000

    

January 14, 2003

 

FOR VALUE RECEIVED, Woodworker’s Warehouse, Inc. a corporate organized under the
laws of the State of Massachusetts (the “Borrower”), promises to pay to the
order of Black & Decker (U.S.) Inc. a Maryland corporation (the “Lender”), the
principal sum of one million DOLLARS ($1,000,000) (the “Principal Sum”) together
with interest thereon at the rate hereinafter provided, in accordance with the
following:

 

  1.   Interest.

 

Commencing as of the date hereof and continuing until repayment in full of all
sums due hereunder, the unpaid Principal Sum shall bear interest at the rate of
five percent (5%) per annum.

 

  2.   Payments and Maturity.

 

The unpaid Principal Sum, together with interest thereon at the rate provided
above, shall be payable as follows:

 

(a)  Interest on the unpaid Principal Sum shall be due and payable monthly,
commencing February 1, 2003, and on the first day of each month thereafter to
maturity;

 

(b)  The Principal Sum shall be paid in twelve (12) equal, successive monthly
installments of $83,333.33 each commencing on February 1, 2003; and

 

(c)  Unless sooner paid, the unpaid Principal Sum, together with interest
accrued and unpaid thereon, shall be due and payable in full on January 1, 2004.

 

  3.   Application and Place of Payments.

 

All payments, made on account of this Note shall be applied first to the payment
of accrued and unpaid interest then due hereunder, and the remainder, if any,
shall be applied to the unpaid Principal Sum, with application first made to all
principal installments then due hereunder and thereafter to the principal
payments due in the inverse order of maturities. All payments on account of this
Note shall be paid in lawful money of the United States of America in
immediately available funds during regular business hours of the Lender at its
office at 701 East Joppa Road, Towson, Maryland 21286 or at such other times and
places as the Lender may at any time and from time to time designate in writing
to the Borrower.

 



--------------------------------------------------------------------------------

 

  4.   Prepayment.

 

The Borrower may prepay the Principal Sum in whole or in part without premium or
penalty.

 

  5.   Default and Remedies.

 

Should the Borrower fail to pay any installment of interest or principal when
due, at the option of the Lender, all amounts payable by the Borrower to the
Lender under the terms of this Note shall immediately become due and payable by
the Borrower to the Lender upon five (5) days notice to the Borrower or any
other person, and the Lender shall have all of the rights, powers, and remedies
available under the terms of this Note and all applicable laws. The Borrower
hereby waives presentment, protest and demand, notice of protest, notice of
demand and of dishonor and non-payment of this Note (except as provided above)
and expressly agrees that this Note or any payment hereunder may be extended
from time to time without in any way affecting the liability of the Borrower.

 

  6.   Expenses.

 

The Borrower promises to pay to the Lender on demand by the Lender all
reasonable costs and expenses incurred by the Lender in connection with the
collection and enforcement of this Note, including, without limitation,
reasonable attorneys’ fees and expenses and all court costs.

 

  7.   Miscellaneous.

 

Each right, power, and remedy of the Lender as provided for in this Note, or now
or hereafter existing under any applicable law or otherwise shall be cumulative
and concurrent and shall be in addition to every other right, power, or remedy
provided for in this Note or now or hereafter existing under any applicable law,
and the exercise or beginning of the exercise by the Lender of any one or more
of such rights, powers, or remedies, shall not preclude the simultaneous or
later exercise by the Lender of any or all such other rights, powers or
remedies. No failure or delay by the Lender to insist upon the strict
performance of any term, condition, covenant, or agreement of this Note to
exercise any right, power, or remedy consequent upon a breach thereof, shall
constitute a waiver of any such term, condition, covenant or agreement or of any
such breach, or preclude the Lender from exercising any such right, power, or
remedy at a later time or times. By accepting payment after the due date of any
amount payable under the terms of this Note, the Lender shall not be deemed to
waive the right either to require prompt payment when due of all other amounts
payable under the terms of this Note or to declare an Event of Default for the
failure to affect such prompt payment of any such other amount. No course of
dealing or conduct shall be effective to amend, modify, waive, release, or
change any provisions of this Note.

 

  8.   Partial Invalidity.

 

In the event any provision of this Note (or any part of any provision) is held
by a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect, such

 

2



--------------------------------------------------------------------------------

 

invalidity, illegality, or unenforceability shall not affect any other provision
(or remaining part of the affected provision) of this Note; but this Note shall
be construed as if such invalid, illegal, or unenforceable provision (or part
thereof) had not been contained in this Note, but only to the extent it is
invalid, illegal, or unenforceable.

 

  9.   Captions.

 

The caption herein set forth are for convenience only and shall not be deemed to
define, limit, or describe the scope or intent of this Note.

 

  10.   Applicable Law.

 

The Borrower acknowledges and agrees that this Note shall be governed by the
laws of the State of Maryland, even though for the convenience and at the
request of the Borrower, this Note may be executed elsewhere.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under seal
by its duly authorized partners/officers as of the date first written above.

 

ATTEST:

     

Woodworkers Warehouse, Inc.

/s/    Jack Bransfield

Name:  Jack Bransfield

Title:    VP

     

By: /s/    Rick C. Welker (SEAL)

Name:  Rick C. Welker

Title:    VP & CFO

 

 

ATTEST:

     

Black & Decker (U.S.) Inc.

/s/    Ken Miller

Name:  Ken Miller

Title:    Credit Manager

     

By: /s/    John T. Hershner

Name:  John T. Hershner

Title:    Director of Credit & Collection

 

 

3